Exhibit 99.1 Press Release For Further Information Contact: INVESTORS: MEDIA: Frank Vitrano Karen Rugen (717) 972-3948 (717) 730-7766 or investor@riteaid.com FOR IMMEDIATE RELEASE RITE AID REPORTS FOURTH QUARTER AND FULL YEAR FISCAL 2009 RESULTS · Fourth Quarter Net Loss of $2.67 per Diluted Share and Full Year Net Loss of $3.49 per Diluted Share Including Significant Non-Cash Charges Resulting from Impairment and Deferred Tax Asset Write Down · Fourth Quarter Net Loss of $0.14 per Diluted Share and Full Year Net Loss of $0.79 per Diluted Share Excluding the Impact of the Non-Cash Charges · Fourth Quarter Adjusted EBITDA of $261.4 Million and Full Year Adjusted EBITDA of$965.1 Million · Achieves Fourth Quarter Net Cash Provided by Operations of $324.8 Million · Liquidity Increased to $723.7 Million at Fiscal Year End · Management Focused on Operating Efficiency, Cutting Costs and Reducing Debt CAMP HILL, PA (April 2, 2009)—Rite Aid Corporation (NYSE: RAD) today reported financial results for the fourth quarter and year ended February 28, For the fourth quarter, the company reported revenues of $6.7 billion, a net loss of $2.3 billion or $2.67 per diluted share and adjusted EBITDA of $261.4 million. Net loss for the quarter was impacted by significant non-cash charges resulting from goodwill impairment, store impairment and an additional tax valuation allowance against deferred tax assets.These non-cash charges have no impact on the company’s business operations, liquidity, credit facilities or compliance with existing debt covenants.Excluding these non-cash charges, net loss for the fourth quarter was $116.9 million or $0.14 per diluted share. -MORE- Rite Aid FY’09 Q4 Press Release – page 2 The one-time non-cash goodwill impairment charge accounted for $1.81 billion or $2.10 per diluted share of the fourth quarter net loss.Similar to the recent experiences of other companies, Rite Aid was required by generally accepted accounting principles (GAAP, SFAS No. 142) to take a goodwill impairment charge, which is primarily the result of the company’s sustained low stock price and resulting market capitalization.The company wrote off all of its goodwill, of which approximately $1.2 billion is related to the Brooks Eckerd acquisition. Adjusted EBITDA (which is reconciled to net loss on the attached table) of $261.4 million or 3.9 percentof revenues for the fourth quarter compared to $276.3 million or 4.1 percent of revenuesfor the like period last year. The $14.9 million decline was caused by higher union health and welfare contributions, higher occupancy costs as a result of sale leaseback transactions and higher accounts receivable securitization costs. Fourth Quarter Highlights · Core Rite Aid pharmacy same store sales increases were strong in the fourth quarter and throughout the year, especially in light of the industrywide downturn in prescription sales and the increase in the company’s dispensing of generic prescriptions, which negatively impacts sales but improves margin. · Pharmacy same store sales trends in the acquired stores improved every quarter in fiscal 2009, narrowing to a decline of 1.9 percent in the fourth quarter compared to a 2.6 percent decline in the third quarter. · The company generated positive cash flow from operations of $324.8 million in the fourth quarter. · Significant progress in reducing selling, general and administration (SG&A) costs continued in the fourth quarter. · FIFO inventory was $243.6 million lower in the fourth quarter compared to last year and $379.3 million lower than the third quarter of this year. · The company maintained access to accounts receivable financing with renewal and completion of first and second lien securitization facilities. · Net cash from operations, including inventory reduction, and reduced capital expenditures contributed to availability of $723.7 million under the company’s revolving credit facility at year end. “Despite continued weakness in the economy, we were able to improve our business significantly in the second half of the year as we completed the integration of Brooks Eckerd, enhanced our management team and focused on strengthening our financial position.We made good progress operating our stores more efficiently, taking costs out of the business and reducing working capital, especially in the fourth quarter.As a result, we ended the year with our strongest liquidity position in more than a year,” said Mary Sammons, Rite Aid chairman and CEO. Commenting on the goodwill impairment, Sammons said, “This is a charge dictated by accounting rules.We believe the impairment related to the Brooks Eckerd acquisition is not a true reflection of the long-term benefit we expect to see from our acquired stores.” Fourth Quarter Summary Revenues for the 13-week fourth quarter were $6.7 billion versus revenues of $6.8 billion in the prior year fourth quarter.Revenues decreased 1.7 percent, primarily as a resultof 158 fewer stores this quarter as compared to the previous fourth quarter. -MORE- Rite Aid FY’09 Q4 Press Release – page 3 Same store sales for the quarter decreased 0.1 percent over the prior year 13-week period, consisting of a 2.0 percent decrease in the front end and a 0.8 percent increase in the pharmacy.Pharmacy sales included an approximate301 basis point negative impact from new generic introductions.The number of prescriptions filled in same stores decreased 0.9 percent, negatively impacted by the acquired stores.The number of prescriptions filled increased in core Rite Aid stores. Prescription sales accounted for 66.6 percent of total drugstore sales, and third party prescription revenue was 96.3 percent of pharmacy sales. Excluding the acquired Brooks Eckerd stores, same stores sales for the 13-week fourth quarterincreased0.8 percent over the prior-year period with front endsame store salesdecreasing 1.9 percent and pharmacy same store sales growing 2.4 percent. At the Brooks Eckerd stores, same store sales for the 13-week fourth quarterdecreased 1.9 percent over theprior-year period.Front end same store sales decreased 2.1 percent in the fourth quarter and pharmacy same store sales decreased 1.9 percent. The fourth quarter net loss of $2.3 billion or $2.67 per diluted share compares to last year’s fourth quarter net loss of$952.2 million or $1.20 per diluted share.Excluding non-cash charges, net loss for the fourth quarter was$116.9 million or $0.14 per diluted share.The significant non-cash charges include 1) a one-time non-cash charge of$1.81 billion or $2.10 per share for goodwill impairment, 2)a non-cash income tax charge of $280.7 million or $0.33 per share from the recording of additional valuation allowance against deferred tax assets and 3) a non-cash charge of$85.8 million or $0.10 per sharerelated to store impairment.These items accounted for $2.2 billion or $2.53 per diluted share of the net loss. The LIFO charge was $94.6 million or $0.11 per share.Last year’s fourth quarter included a non-cash charge of $894.9 million or $1.12 per share to record a valuation allowance against deferred tax assets. In the fourth quarter, the company opened 6 stores, relocated 10 stores, and closed 19 stores.Stores in operation at the end of the fourth quarter totaled 4,901. Full Year Results For the 52-week fiscal year ended February 28, 2009, Rite Aid had revenues of $26.3 billion as compared to revenues of $24.3 billion for the 52-week prior year.Revenues increased 8.1%, primarily driven by an additional quarter of sales for the Brooks Eckerd stores, which the company acquired on June 4, 2007. Same store sales for the year, which include 39 weeks of the acquired stores, increased 0.8 percent over the prior 52-week comparable period.This increase consisted of a 0.9 percent front-end same store sales increase and a0.7 percent increase in pharmacy same store sales.The number of prescriptions filled in same stores decreased0.96 percent, negatively impacted primarily by the acquired stores.Prescription revenue accounted for 67.2 percent of total sales, and third party prescription revenue was 96.3 percent of pharmacy sales. Net loss for fiscal 2009 was $2.9 billion or $3.49 per diluted share compared to last year’s net loss of $1.1 billion or $1.54 per diluted share.Excluding significant non-cash charges, net loss for the year was $640 million or $0.79 per diluted share.The significant non-cash charges include 1) a non-cash charge of $1.81 billion for goodwill impairment,2) a non-cash income tax charge of $307.7 million from the recording of additional valuation allowance against deferred tax assets and 3) a non-cash charge of $157.3 million related to store impairment.These items accounted for $2.2 billion or $2.70 per diluted share of the net loss. The LIFO charge was $184.6 million or$0.22 per share. -MORE- Rite Aid FY’09 Q4 Press Release – page 4 As computed on the attached table, adjusted EBITDA of $965.1 million or 3.7 percent of revenues for the year compared to $962.8 million or 4.0 percent of revenues for last year. For the year, the company opened 33 new stores, relocated 56 stores, remodeled 70 stores, acquired 9 stores, and sold or closed 200 stores. Stores in operation at the end of the year totaled 4,901. Outlook for Fiscal 2010 The company said that in fiscal 2010 it will continue to focus on its initiatives to grow profitable sales, reduce operating expenses through additional efficiencies, improve working capital, take unnecessary costs out of the business and reduce capital expenditures. “We are pleased with the results we have seen so far from these initiatives, and expect them to deliver greater benefits in fiscal 2010 and help us manage through this difficult operating environment,” Sammons said.“We are focused on improving cash flows and expect to be in a position to start reducing our debt this year.” Given the uncertainty of the retail environment, Rite Aid said it expects sales to be between $26.3 billion and $26.7 billion in fiscal 2010 with same store sales improving 0.5 to 2.5 percent over fiscal 2009. Adjusted EBITDA (which is reconciled to net loss on the attached table) is expected to be between $1.025 billion and $1.125 billion. Accounts receivable securitization costs, which accounted for $26 million of adjusted EBITDA in fiscal 2009, will be excluded from adjusted EBITDA in fiscal 2010. Net loss for fiscal 2010 is expected to be between $210 million and $435 million or a loss per diluted share of $.26 to $.53.Capital expenditures are expected to be approximately $250 million. Update On Proposed Reverse Stock Split As previously announced, Rite Aid has delayed effecting the company’s proposedreverse stock split following the New York Stock Exchange’s (NYSE) suspension of its minimum share price listing rule until June 30, 2009.The suspension provides the company with additional time and flexibility to regain compliance with the rule.Stockholders have approved a 1-for-10, 1-for-15 or 1-for-20 reverse stock split exchange ratio. Per the rules of the suspension, Rite Aid can now regain compliance by achieving the required $1.00 closing share price and $1.00 average closing share price over the preceding 30 consecutive days on any of the following dates: April 16, 2009; April 30, 2009; May 29, 2009; June 30, 2009; and August 17, 2009.Rite Aid’s Board of Directors will determine the exchange ratio and timing of the reverse stock split, if implemented, prior to or immediately following the end of the suspension period based on market conditions, the company’s share price and NYSE rules at such time.Rite Aid continues to be listed and trade as usual on the NYSE. Conference Call Broadcast Rite Aid will hold an analyst call at 8:30 a.m. Eastern Time today with remarks by Rite Aid's management team.The call will be simulcast via the internet and can be accessed through the websites www.riteaid.com in the conference call section of investor information and www.StreetEvents.com.Slides related to materials discussed on the call will be available on both sites. A playback of the call will be available on both sites starting at 2 p.m. Eastern Time today. A playback of the call will also be available by telephone for 48 hours beginning at 12 p.m. Eastern Time today until 12 p.m.
